UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22,2013 THE RADIANT CREATIONS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136663 45-2753483 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1320 South Killian Drive Lake Park, Florida (Address of principal executive offices) (Zip Code) (561) 420-0830 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 - OTHER EVENTS Item 8.01 Other Events. On August 22, 2013,the Companyentered into a common stock repurchase agreement with The Renewable Corporation, a shareholder who acquired their shares through an Asset Purchase Agreement dated July 10, 2013, wherebyThe Renewable Corporation granted the Company an option to repurchaseup to 3,250,000 of its sharesfor$0.1365 per share,for an aggregate repurchase price of $443,625.The Company may repurchase the shares in any increment and shall have 180 daysto repurchase said shares. At the end of the term the Company and the Stockholder can renew this agreement for an additional 90 days upon a mutual written agreement. All shares repurchased,will be canceled by the Company. .
